IN THE SUPREME COURT OF TEXAS
                                        444444444444
                                          NO . 13-0577
                                        444444444444


             THE FREDERICKSBURG CARE COMPANY, L.P., PETITIONER,

                                               v.

                BRENDA LIRA, AS REPRESENTATIVE OF THE ESTATE OF
                  GUADALUPE QUESADA, DECEASED, RESPONDENT

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                        PER CURIAM


       The outcome of this case is controlled by our opinion in Fredericksburg Care Co. v. Perez,

__ S.W.3d. __ (Tex. 2015). Both cases, along with a third case styled Williamsburg Care Co. v.

Acosta, __ S.W.3d. __ (Tex. 2015) (per curiam), involve the question of whether a federal law, the

McCarran-Ferguson Act (MFA), 15 U.S.C. §§ 1011–1015, exempts Texas Civil Practice and

Remedies Code section 74.451 from being preempted by the Federal Arbitration Act, 9 U.S.C.

§§ 1–16. The court of appeals consolidated this case with Perez and Acosta for oral argument, and

issued identical opinions (except for changing the identities of the parties) holding that the MFA

exemption from preemption applied to section 74.451. 407 S.W.3d 810, 822 (Tex. App.—San

Antonio 2013). We hold today in Perez that section 74.451 was not a law enacted for the purpose

of regulating the business of insurance and thus does not qualify for the MFA exemption from
preemption. Perez, __ S.W.3d at __. The trial court should have granted the motion to compel

arbitration. Id.

        Accordingly, we grant the petition for review in this case, and without hearing oral argument,

TEX . R. APP . P. 59.1, we reverse the court of appeals’ judgment and remand this case to the trial

court to proceed in a manner consistent with our opinion in Perez, __ S.W.3d __.



OPINION DELIVERED: March 6, 2015




                                                  2